NUMBER 13-22-00434-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


STEPHEN S. L. EARLEY AND
DOROTHY ANN EARLEY,                                                     Appellants,

                                          v.

NATIONSTAR MORTGAGE L.L.C.
A/K/A MR. COOPER,                                                          Appellee.


                   On appeal from the 444th District Court
                        of Cameron County, Texas.



                         MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Benavides and Tijerina
            Memorandum Opinion by Justice Benavides

      Appellants Stephen S. L. Earley and Dorothy Ann Earley have filed a motion

requesting that we dismiss their appeal. The motion is unopposed by appellee Nationstar

Mortgage, L.L.C. a/k/a Mr. Cooper. The Court, having examined and fully considered the
unopposed motion to dismiss the appeal, is of the opinion that it should be granted. See

TEX. R. APP. P. 42.1(a)(1). Costs will be taxed against the appellants. See id. R. 42.1(d).

Having dismissed the appeal at the appellants’ request, no motion for rehearing will be

entertained.

                                                              GINA M. BENAVIDES
                                                              Justice


Delivered and filed on the
20th day of October, 2022.




                                            2